Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed February 02, 2022 in response to the Office Action of November 05, 2021 is acknowledged and has been entered.  Claims 5-7, 9, 11, 13, 15, 17, 19, 22, and 23 have been cancelled. Claims 1-4, 8, 12, 14, 16, 20 and 21 have been amended. New claims 55-61 have been added.  
2.	Claims 1-4, 8, 10, 12, 14, 16, 18, 20 and 21 are pending.
3.	 Claims 2, 4, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or inventions, there being no allowable generic or linking claim. 
4.	Claims 1, 3, 8, 10, 12, 14, 16, and 18 are currently under consideration as drawn to the elected species C4, C5 and Factor B and, additionally, C3.  It is noted that the C5 protein is free of prior art with respect to the claimed method.
Rejections and Objections Maintained
Drawings
5.	The drawings are objected to because the description of Figure 2D refers to colored aspects of the drawings. However, no color drawings have been submitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Response to Arguments
6.	Applicant argues that the reference to colors in the drawings has been deleted. 
Applicant's arguments have been considered,  but have not been found persuasive because the description of Figure 2D still refers to colored aspects of the drawings.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 3, 8, 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law/ phenomenon without significantly more. The claim(s) recite(s) determining a protein signature of the test sample (a serum or plasma sample) by measuring the presence and/or amount in the test sample of three or more proteins selected from the group defined in claim1; wherein the presence and/or amount in the test sample of three or more proteins selected from the group defined in claim 1 is indicative of the presence of pancreatic adenocarcinoma. This judicial exception is not integrated into a practical application because the claims generally link the natural law/ phenomenon, the presence and/or amount of three or more proteins selected from the group defined in claim 1 in serum or plasma, to particular technological environment or field of use, i.e. determining the presence of pancreatic adenocarcinoma.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims determine the protein signature at a high level of generality and/or use methods of detection of the proteins that were well-understood, purely conventional or routine in art for the reasons of record.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a process so Step 1 is satisfied.
For Prong One of Step 2A the claims recite a judicial exception.  In particular, the claims recite determining a protein signature of the test sample (a serum or plasma sample) by measuring the presence and/or amount in the test sample of three or more proteins selected from the group defined in claim 1; wherein the presence and/or amount in the test sample of one or more proteins selected from the group defined in claim 1 is indicative of the presence of pancreatic adenocarcinoma.  So, the answer to Prong One of Step 2A is yes, the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the claims generally link the natural law/ phenomenon, the presence and/or amount of three or more proteins selected from the group defined in claim 1, in serum or plasma, to particular technological environment or field of use, i.e. determining the presence of pancreatic adenocarcinoma.  So, the answer to Prong Two of Step 2A is no.
 
With respect to Step 2B MPEP 2106.05 (I) teaches that 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural 
phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.

On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure 

Additionally MPEP 2106.05 (d) II teaches that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 


With respect to the instant claims the claims perform highly general or well-understood, routine, conventional activity of determining the level of C3, C4 and Factor B in serum or plasma with conventional immunological detection methods.  In particular, by US 2004/0219572 
Thus, given the above, the instant claims do not "practically apply" the naturally occurring phenomena of differential amounts of three or more proteins in the protein signature of claim 1  in serum or plasma and their correlation with the presence or absence of pancreatic adenocarcinoma; rather, the claims "simply inform" to one performing routine active method steps of the phenomena of differential amounts of the proteins in claim 1 in the protein signature in serum or plasma and its correlation with the presence or absence of pancreatic adenocarcinoma. The claims do not amount to significantly more than the natural phenomena and thus, as a whole, claims 1, 3, 8, 10, 12, 14, 16, and 18 do not recite something significantly different than a judicial exception(s) and are not patent eligible.

Response to Arguments
8. 	Applicant argues that in analyzing the claims under Step 2B, the Examiner must determine whether the claim elements —- both individually and in combination —- amount to significantly more than the exception itself. Here, amended claim 1 recites a significant number of meaningful features beyond the natural correlation. For example, claim 1 recites that 1) the 
Applicant argues that when considered in combination, Applicant submits that these additional features amount to significantly more than the judicial exception itself. Indeed, the claims recite the use of a specific biological sample and require the measurement of at least three specific biomarkers. Clearly, the combination of these elements amounts to significantly more than a natural correlation. Indeed, the combination of features in the amended claim used together with the measurement of at least Factor B, C4, and C5 cannot be considered merely well-understood, routine, conventional activity previously known in the field as there are no examples of all of those features being used together in a  method which was “widely prevalent or in common use in the industry.” There was nothing well-understood, routine, or conventional about using a simple blood sample to detect pancreatic adenocarcinoma. On the contrary, this claimed method of detecting pancreatic adenocarcinoma clearly provides a substantial benefit and a new contribution to the art as explained below. Therefore, the claims should be considered patent eligible based on Step 2B of the assessment at the least.
Applicant argues that at pages 9-10 of the Official Action, the Examiner contends that the claimed methods are drawn to a well- understood, routine, conventional activity in view of Chen et al. However, as explained hereinbelow, Chen et al. only disclose that levels of Factor B are increased in pancreatic adenocarcinoma. Chen et al. — along with the other references cited by the Examiner —- fail to teach or suggest that measuring Factor B, C4, and C5 for determining the presence of pancreatic adenocarcinoma. Accordingly, it is without question that the claimed methods are NOT a well-understood, routine, or conventional activity.

Accordingly, in view of the foregoing, Applicant submits that the present claims recite significantly more than a judicial exception.

Applicant’s arguments have been considered, but have not been found persuasive.  First, it is noted that the claims are not limited to the combination of Factor B, C4, and C5 for determining the presence of pancreatic adenocarcinoma.  The claims are drawn to “b) determining a protein signature of the test sample by measuring the presence and/or amount in the test sample of three or more proteins selected from the group consisting of Rantes, Eotaxin, IL-12, Cl esterase inhibitor, IL-8, MCP-1, TNF-b(1), TNF-b(2), GLP-1, VEGF, IL-5, IL-4, IL-13, angiomotin, Complement 4 (C4), Complement 3 (C3), Factor B, Complement 5 (C5), and CD40; wherein step (b) comprises measuring Factor B, C4, and C5.”   Given that step b) is drawn to “three or more proteins selected from the group consisting of” it is unclear if the claims require the detection of the combination of Factor B, C4, and C5 or if that is just one alternative group of three to be measure.  So, the claim is interpreted to be drawn to any three or more of the 
As acknowledged by Applicant Chen et al. disclose that levels of Factor B are increased in pancreatic adenocarcinoma. Additionally, Geetha et al. (J. Clin. Biochem. Nutr. 39: 18-26 July 2006, IDS) teach, as previously set forth, that the levels of C3 and C4 were significantly elevated in the pancreatic adenocarcinoma patients’ serum compared to control serum levels. See abstract, paragraph bridging pp. 23-24   and Table 3.  Thus, determining the presence of  Factor B, C3 and C4 were routine in the art for detection of the pancreatic adenocarcinoma. Further, the claims perform highly general or well-understood, routine, conventional activity for determining the level of C3, C4 and Factor B in serum or plasma with conventional immunological detection methods.  Therefore, the claims do not amount to significantly more than the natural phenomena and thus, as a whole, claims 1, 3, 8, 10, 12, 14, 16, and 18 do not recite something significantly different than a judicial exception(s) and are not patent eligible for the reasons of record.

Applicant argues that moreover, the present methods address a long- standing need in the diagnosis of cancer. As detailed in the introductory section of the application as filed, an increased ability to detect and predict pancreatic adenocarcinoma is “crucial for individual patient management” (page 1). Indeed, patients with pancreatic adenocarcinoma are “often diagnosed late, resulting in poor prognosis” (page 29). However, prior to the instant invention, “no tumor-specific markers exist” for conclusively detecting pancreatic adenocarcinoma by a serum analysis (page 2).
Applicant argues that the methods of the present invention directly address the need for improved detection of pancreatic adenocarcinoma, by applying a proteome-based approach in 
Applicant argues that thus, the present invention allows the skilled artisan to “specifically detect pancreatic adenocarcinomas and completely discriminate between cancer vs. normal serum proteomes” (page 31).
Applicant argues that in view of all of the foregoing, Applicant respectfully submits that the instant rejection under 35 U.S.C. §101 cannot be reasonably maintained. Withdrawal of the rejection is respectfully requested.

	Applicant’s arguments have been considered, but have not been found persuasive.  First, there is no legal precedent for overcoming a 35 U.S.C. §101 rejection based on a finding of a long- felt need.  Additionally, MPEP 716.04 teaches that:
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment  Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).

Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 

Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971)

Applicant has not established that that an art recognized problem existed in the art for a long period of time without solution and that the need was recognized by those of skill in the art. Further, the combination of Chen et al., Geetha et al. (J. Clin. Biochem. Nutr. 39: 18-26 July 2006, IDS) and Bloomston et al. (Cancer Res. 03/01/2006, 66(5): 2592-2599, IDS), “Bloomston"  satisfy the need as claimed as previously set forth and below.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 1, 3, 8, 10, 12, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0219572 (Chen et al. 11/4/2004, IDS), “Chen” in view of Bloomston et al. (Cancer Res. 03/01/2006, 66(5): 2592-2599, IDS), “Bloomston" and in view of Geetha et al. (J. Clin. Biochem. Nutr. 39: 18-26 July 2006, IDS).

Chen teaches using antibodies in immunoassays like ELISA, RIA, and Western-blotting to detect the protein. See ¶¶ 0009, 0036, 0065, and 0066 and claim 17. An ELISA uses a second antibody to detect the first antibody.  See ¶ 0036. Chen teaches using labels for detection of the proteins.  See ¶0043. 
Chen teaches as set forth above, but does not teach measuring complement factor B in serum or plasma form an individual not afflicted with pancreatic adenocarcinoma.
Bloomston teaches that complement factor B is elevated in the serum of pancreatic cancers patients compared to the serum of healthy patients.  See p. 2592-2nd col., p. 2597-2nd col., Table 1 (e.g. spots 104, 130, 166, 170, 194, and 273) Table 2 and Figure 2.  Bloomston teaches that complement factor B can be used to separate pancreatic cancer sera from normal.  See p. 2598-1st col. and Fig. 2. 
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to compare the levels of complement factor B in serum from a test patient compared to control healthy serum to determine the presence of pancreatic adenocarcinoma because Chen teaches that complement factor B/SEQ ID NO: 4 is up-regulated in pancreatic adenocarcinoma and detecting in factor B serum for diagnosis of pancreatic adenocarcinoma and  Bloomston teaches that complement factor B is elevated in the serum of pancreatic cancers patients compared to the serum of healthy patients.  Given the elevation of 
Chen and Bloomston teach as set forth above, but do not teach measuring C3 and C4 in serum or plasma for determining the presence of pancreatic adenocarcinoma. 
	Geetha teaches taking serum samples from patients diagnosed with pancreatic adenocarcinomas and sex and age matched healthy volunteers. See p.19-Patients and Table 1.
	Geetha teaches measuring the levels of C3 and C4 in the serum samples with antibodies to C3 or C4 and measuring solution turbidity compared to known control standards.  See p. 20-2nd column. In this assay, the antibodies to C3 or C4 are the detectable moieties. 
	Geetha teaches that the levels of C3 and C4 were significantly elevated in the pancreatic adenocarcinoma patients’ serum compared to control serum levels. See abstract, paragraph bridging pp. 23-24   and Table 3.
	It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings Chen, Bloomston and Geetha and diagnose pancreatic adenocarcinoma in a subject by measuring the level of serum C3 and C4 in an individual to be tested compared to the level of serum C3 and C4 in a healthy, control subject without pancreatic adenocarcinoma in combination with factor B as taught by Chen and Bloomston because Geetha teaches that the levels of C3 and C4 were significantly elevated in the pancreatic adenocarcinoma patients’ serum compared to control serum levels.  One would have been motivated to use serum measurement of C3 and C4 to diagnose pancreatic adenocarcinoma in combination with factor B as taught by Chen and Bloomston given the .
Response to Arguments
	10.	Applicant argues that the Examiner asserts that Geetha et al. teach that C3 and C4 are elevated in the serum of pancreatic adenocarcinoma patients. It is the Examiner’s position that it would have been obvious to a skilled artisan to combine these disclosures to arrive at the instantly claimed invention.
Applicant respectfully disagrees with the Examiner’s position. However, as explained hereinabove, Applicant has amended claim 1, from which the other claims depend, to recite that step (b) comprises measuring Factor B, C4, and C5. Chen et al., Bloomston et al., and Geetha et al. clearly fail to teach or suggest measuring C5 for determining the presence of pancreatic adenocarcinoma.
Applicant argues that inasmuch as the Chen et al., Bloomston et al., and Geetha et al. clearly fail to teach or even suggest each and every element of the instant claims, the instant rejection cannot be reasonably maintained. Withdrawal of the instant rejection under 35 U.S.C. §103 is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  The claims are not limited to the combination of Factor B, C4, and C5 for determining the presence of pancreatic carcinoma.  The claims are drawn to “b) determining a protein signature of the test sample by measuring the presence and/or amount in the test sample of three or more proteins selected from the group consisting of Rantes, Eotaxin, IL-12, Cl esterase inhibitor, IL-8, MCP-1, TNF-b(1), TNF-b(2), GLP-1, VEGF, IL-5, IL-4, IL-13, angiomotin, Complement 4 (C4), 

11.	Claim 1, 3, 8, 10, 12, 14, 16 and 18  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0219572 (Chen et al. 11/4/2004, IDS), “Chen”, in view of Bloomston et al. (Cancer Res. 03/01/2006, 66(5): 2592-2599, IDS), “Bloomston" and in view of Geetha et al. (J. Clin. Biochem. Nutr. 39: 18-26 July 2006, IDS), as applied to claims 1, 3, 8, 10, 12, 16 and 18 above, and further in view of  Wingren et al. (Proteomics 2005, 5:1281-1291, IDS), “Wingren”.
Chen, Bloomston and Geetha do not specifically teach using an array.
Wingren teaches single chain Fv (scFv) antibody microarrays.  See abstract. 
Wingren teaches that the arrays comprise scFv antibodies to C3, C4, and Factor B.  See p. 1281-§ 2.1 Proteins.
Wingren teaches that the arrays were very sensitive and specific with a detection limit in the pM to fM range. See abstract and Figures 1-3 and 7.  

Wingren teaches detection of C3, C4, and Factor B in human serum. See abstract and Figure 7. 
Wingren teaches that the arrays meet the requirements for the high-throughput proteomics.  See abstract and conclusion.  
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings Chen, Bloomston, Geetha and Wingren use the array of Wingren in the methods of Chen, Bloomston and Geetha to detect C3, C4, and Factor B in serum or plasma for pancreatic adenocarcinoma detection because Wingren teaches that Wingren teaches that the arrays were very sensitive and specific with a detection limit in the pM to fM range and require minimal analyte for protein detection. Thus, given the advantages of array of Wingren one of skill in the art would have been motivated to use the array of Wingren in the methods of Chen, Bloomston and Geetha to detect C3, C4, and Factor B in serum or plasma for pancreatic adenocarcinoma detection.
Response to Arguments
	12.	Applicant argues that the Examiner contends that Wingren et al. teach detecting C4, C5, and Factor B in human serum using an antibody array. It is the Examiner’s position that it would have been obvious to a skilled artisan to combine these disclosures to arrive at the instantly claimed invention.
Applicant respectfully disagrees with the Examiner’s position. None of the references cited by the Examiner teach or suggest measuring C5 for determining the presence of pancreatic adenocarcinoma. Indeed, the only mention of C5 in the references cited by the Examiner is 
Applicant  argues that inasmuch as the Chen et al., Bloomston et al., Geetha et al., and Wingren et al. clearly fail to teach or even suggest each and every element of the instant claims, the instant rejection cannot be reasonably maintained. Withdrawal of the instant rejection under 35 U.S.C. §103 is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  Although Wingren may not teach detecting C5 for detecting pancreatic adenocarcinoma, the claims are not limited to the combination of Factor B, C4, and C5 for determining the presence of pancreatic carcinoma as set forth above. Thus, given the advantages of array of Wingren, it would have been obvious and one of skill in the art would have been motivated to use the array of Wingren in the methods of Chen, Bloomston and Geetha to detect C3, C4, and Factor B in serum or plasma for pancreatic adenocarcinoma detection.  Thus, the rejection is maintained for the reasons previously set forth and above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.   Claims 1, 3, 8, 10, 12, 14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 14-15, 18-21, 32, 37-38, 48, 53, 56-57, 60 and 64 of co-pending Application No. 16/161,741 (published as US 2019/0128891 reference application) for the reasons of record. 
The ‘741claims are drawn to:
Claim 1.  A method for determining the presence of pancreatic cancer in an individual comprising the steps of: a) providing an unfractionated blood, serum, or plasma sample to be 
2. The method according to claim 1 further comprising the steps of: c) providing a control sample from an individual not afflicted with pancreatic cancer; d) determining a biomarker signature of the control sample by measuring the expression in the control sample of the four or more biomarkers measured in step (b); wherein the presence of pancreatic cancer is identified in the event that the expression in the test sample of the  four or more biomarkers measured in step (b) is different from the expression in the control sample of the four or more biomarkers measured in step (d); and/or e) providing a control sample from an individual afflicted with pancreatic cancer; f) determining a biomarker signature of the control sample by measuring the expression in the control sample of the one or more biomarkers measured in step (b); wherein the 
15. The method according to claim 1, wherein the pancreatic cancer is an adenocarcinoma.
16. The method according to claim 1, wherein step (b), (d) and/or step (f) is performed using a first binding agent capable of binding to the one or more biomarkers. 
17. The method according to claim 16, wherein the first binding agent comprises or consists of an antibody or an antigen-binding fragment thereof. 
18. The method according to claim 16, wherein the antibody or antigen-binding fragment thereof is a recombinant antibody or antigen-binding fragment thereof. 
19. The method according to claim 16, wherein the antibody or antigen binding fragment thereof is selected from the group consisting of: scFv; Fab; and a binding domain of an immunoglobulin molecule. 
20. The method according to claim 16, wherein the first binding agent is immobilized on a surface. 
21. The method according to claim 1, wherein the one or more biomarkers in the test sample are labelled with a detectable moiety.
32. The method according to claim 1, wherein step (b), (d) and/or step (f) is performed using an array.
48. The method according to claim 16, wherein the binding agent comprises a detectable moiety
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of determining the presence pancreatic adenocarcinoma by determining the presence of C4, C5, and Factor B in serum or plasma as set forth above
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
14.	Applicant argues that with regard to U.S. Patent Application No. 16/161,741, the claims of the ‘741 application require the measurement of cystatin C and recite treating a subject with a pancreatic cancer therapy to a subject based, in part, on the presence or amount of cystatin C. The present claims do not require the measurement of cystatin C.


15.   Claims 1, 3, 8, 10, 12, 14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-11, 15, 19, 22, 26 31, 37-38, 62, 78, 81 and 94 of co-pending Application No. 16/479,064  (published as US 2019/0382849 reference application). 
The ‘064 claims are drawn to:
1.	A method for diagnosing or determining a pancreatic cancer-associated disease state comprising the steps of: (a) providing a sample from an individual to be tested; and
(b) measuring the presence and/or amount in the test sample of one or more biomarkers selected from the group defined in Table A and one or more biomarkers selected from the group defined in Tables B, C, and D; wherein the presence and/or amount in the test sample of the one or more biomarkers measured in step (b) is indicative of the pancreatic cancer-associated disease state in the individual, optionally wherein the sample in step (a) is blood or serum. 
5.  	The method according to Claim 1 wherein the method is for: (i) diagnosis and/or staging of early pancreatic cancer; (ii) identifying individuals at risk of having or developing pancreatic cancer; (iii) diagnosis and/or staging of pancreatic cancer; (iv) differentiating between pancreatic cancer and chronic pancreatitis; and/or (v) detecting the presence of intraductal papillary mucinous neoplasms, optionally wherein the pancreatic cancer is pancreatic adenocarcinoma or pancreatic ductal adenocarcinoma.
9.	The method according to Claim 1 wherein step (b) comprises measuring the presence and/or amount of the following biomarkers:DLG1, PRKCZ, VEGF, C3, C1INH, IL-4, IFNg, C5, PTK6, CHP1, APLF, CAMK4, MAGI, MARK1, PRDM8, APOAI1, CDK2, HADH2, C4, VSX2 / CHX10, ICAM-1, IL-13, Lewis x / CD15, MYOM2, Factor P, Sialyl Lewis x, TNFb and Complement C1q.
26.	The method according to Claim 1 further comprising the steps of either: (c) providing one or more control samples from: (i) an individual not afflicted with pancreatic cancer; and/or (ii) an individual afflicted with pancreatic cancer, wherein the sample was of a different stage to that of the test sample; and/or (iii) an individual afflicted with chronic pancreatitis; and  (d) determining a biomarker signature of the one or more control samples by measuring the presence and/or amount in the control sample of the one or more biomarkers measured in step (b); wherein the pancreatic cancer-associated disease state is identified in the event that the presence and/or amount in the test sample of the one or more biomarkers measured in step (b) is different from the presence and/or amount in the control sample of the one or more biomarkers measured in step (d); or (c) providing one or more control samples from:  (i) an individual afflicted with pancreatic cancer; and/or (ii) an individual afflicted with pancreatic cancer, wherein the sample was of the same stage to that of that the test sample; (d) determining 
wherein the pancreatic cancer-associated disease state is identified in the event that the presence and/or amount in the test sample of the one or more biomarkers measured in step (b) corresponds to the presence and/or amount in the control sample of the one or more biomarkers measured in step (d); optionally wherein the individual not afflicted with pancreatic cancer is a healthy individual, optionally wherein the one or more individual afflicted with pancreatic cancer is afflicted with a pancreatic cancer selected from the group consisting of adenocarcinoma, pancreatic sarcoma, malignant serous cystadenoma, adenosquamous carcinoma, signet ring cell carcinoma, hepatoid carcinoma, colloid carcinoma, undifferentiated carcinoma, and undifferentiated carcinomas with osteoclast-like giant cells. 
37. The method according to Claim 1 wherein step (b) comprises measuring the expression of the protein or polypeptide of the one or more biomarker(s). 
38. The method according to Claim 37 wherein step (b) is performed using one or more first binding agent capable of binding to a biomarker protein or polypeptide listed in Table A, optionally wherein the first binding agent comprises an antibody or an antigen-binding fragment thereof, optionally wherein the first binding agent is immobilized on a surface, optionally wherein the biomarker or binding agent are labelled with a detectable moiety.
81.  An array for determining the presence of, or risk of having, pancreatic cancer in an individual comprising an agent or agents for detecting the presence in a protein and/or nucleic acid sample from the individual of one or more of the biomarkers defined in Table A, optionally wherein the array comprises antibodies or antigen-binding fragments thereof capable of binding to all of the biomarkers at the protein level or wherein the array comprises agents capable of binding to all of the biomarkers at the mRNA and/or DNA level. 
94.  A kit for determining the presence of, or risk of having, pancreatic cancer comprising: (a) an array according to Claim 81, or components for making the same; and (b) instructions for performing a method for diagnosing or determining a pancreatic cancer-associated disease state.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims which have all of the characteristics of determining the presence pancreatic adenocarcinoma by determining the presence of C4 and C5, in serum or plasma as set forth above
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
16. 	Applicant argues that with regard to U.S. Patent Application No. 16/479,064, the Examiner asserts that the claims recite using the presence of C4 and C5 to determine the presence of pancreatic adenocarcinoma. As explained hereinabove, the present claims require the measurement of C4, C5, and Factor B.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claims 1, 3, 8, 10, 12, 14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to “b) determining a protein signature of the test sample by measuring the presence and/or amount in the test sample of three or more proteins selected from the group consisting of Rantes, Eotaxin, IL-12, Cl esterase inhibitor, IL-8, MCP-1, TNF-b(1), TNF-b(2), GLP-1, VEGF, IL-5, IL-4, IL-13, angiomotin, Complement 4 (C4), Complement 3 (C3), Factor B, Complement 5 (C5), and CD40; wherein step (b) comprises measuring Factor B, C4, and C5.”   Given that step b) is drawn to “three or more proteins selected from the group consisting of” it is unclear if the claim requires the detection of the combination of Factor B, C4, 
The claims are interpreted to be drawn to any three or more of the proteins and does not require the measurement of the combination of Factor B, C4, and C5.  

Double Patenting
18.	Claims 1, 3, 8, 10, 12, 14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-13, 18, and 21-27 of co-pending Application No. 17/377,473 (reference application published as US 2022/0026431). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘473 claims are drawn to:
Claim 1 A method for diagnosing pancreatic cancer comprising the steps of:
(a) providing a serum or plasma sample from a human individual to be tested;
(b) measuring the  amount in the test sample of the biomarkers: (1) osteoprotegerin {(OPG)} and/or von Willebrand factor (VWF); (11) gelsolin (GSN) and/or 3- hydroxyacyl-CoA dehydrogenase type-2 (HADH2); (iii) insulin- like growth factor-binding protein 3 (IGFRP3); (iv) Complement Factor B; (v) mucin 16 (MUC16), ficolin-2 (FCN2) and/or mannan-binding lectin serine protease 2 (MASP2); (vi) Complement C4; (vii} Complement C5; (viii) Cystatin C; and (ix) CA 19-9; and
(c) treating the individual diagnosed with pancreatic cancer with pancreatic cancer chemotherapy, pancreatic cancer immunotherapy, and/or surgical removal of the pancreas in whole or in part, wherein the amount in the test sample of the biomarkers recited in step (b) is indicative of pancreatic cancer in the individual amount of the biomarkers measured in step b}, 
Claim 2: The method according to Claim 1, wherein the pancreatic early pancreatic cancer or pancreatic ductal adenocarcinoma. 
Claim 8  The method according to Claim 1, further comprising the steps of:
(d) providing one or more control samples from: (i) an individual not afflicted with pancreatic cancer; and/or (ii) an individual afflicted with a benign pancreatic and/or biliary disease; and
(e) determining a biomarker signature of the one or more control samples by measuring the amount in the control sample of the biomarkers measured in step (b);
wherein the pancreatic cancer is identified in the event that the amount in the test sample of the biomarkers measured in step (b) is different from the amount in the control sample of the biomarkers measured in step (e).
Claim 13: The method according to Claim 1, wherein step (b) comprises: (i) labelling biomarkers present in the sample with biotin; (ii) contacting the biotin-labelled proteins with an array comprising a plurality of scFv immobilised at discrete locations on its surface, the scFv having specificity for the biomarkers recited in step (b); (iii) contacting the biotin-labelled proteins immobilised on the scFv with a streptavidin conjugate comprising a fluorescent dye; and (iv) detecting the presence of the dye at discrete locations on the array surface,  wherein the expression of the dye on the array surface is indicative of the expression of a biomarker in the sample.
Thus, the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
19.	All other objections and rejections recited in the Office Action of November 05, 2021  are withdrawn in view of Applicant’s amendments and arguments.
	20.	No claims allowed.   
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642